Emery, J.
The money sued for unquestionably belonged to the plaintiff's intestate in his life-time. He earned the money and it was deposited in the defendant bank as his money and for his benefit. It would pass upon his death to his administrator, if he did not effectually dispose of it in his life-time.
It is not claimed that he made any gift infer vivos, but it is claimed that by causing to be made upon the bank ledger, the entry, "Payable also to Mrs. Leavitt, in case of death of H. Peters,” he made an effectual gift causa mortis. Such gifts are not to be favored, as they conflict with the general policy of the law relating to the disposition of the estates of deceased persons. To be valid and take the property out of the general law of administration of estates, the gift must be made during some illness or peril of the donor, and in contemplation and expectation of death from that illness or peril, and death must also ensue therefrom. Weston v. Hight, 17 Maine, 287; Grymes v. Hone, 49 N. Y. 17.
This case does not disclose such circumstances, and the attempted gift was, therefore, ineffectual. The money belongs to the administrator.

Defendant defaulted. Damages to he assessed by the court at nisi prius.

Peters, C. J., WALTON, Virgin, Libbey and Hasicell, JJ., concurred.